Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1-2, 4-7, 9-12, and 14-23 are allowed.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) A method comprising:
initializing, by a first device, a secure communication session with at least one second device;
receiving, by the first device, a transmission root key from the at least one second device; 
deriving, by the first device, a first encryption key by inputting the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function, wherein the first encryption key is configured to encrypt data transmitted by the first device; 

encrypting, by the first device and using the first encryption key, first data; 
transmitting, from the first device to the at least one second device, the encrypted first data;
receiving, by the first device from the at least one second device, encrypted second data; 
decrypting, by the first device and using the second encryption key, the encrypted second data; 
providing, by the first device, the second data to a user of the first device; and
updating the first encryption key and the second encryption key during the secure communication session. 
(Original) The method of claim 1, wherein initializing the secure communication session includes transmitting, from the first device, an invitation to a secure communication session to the at least one second device.
(Cancelled) 	
(Currently Amended) The method of claim 1, wherein the key derivation function comprises a hash-based key derivation function. 	
(Original) The method of claim 1, wherein deriving the second encryption key further comprises: inputting the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function to derive the second encryption key. 
(Original) The method of claim 5, wherein the key derivation function comprises a hash-based key derivation function. 	
(Currently Amended) A method comprising:
receiving, by a first device, an invitation to a secure communication session from a second device;
generating, by the first device, a transmission root key;

deriving, by the first device, a first encryption key by inputting the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function, wherein the first encryption key is configured to encrypt data transmitted by the first device; 
deriving, by the first device, a second encryption key, wherein the second encryption key is configured to decrypt data received from the at least one second device; 
encrypting, by the first device and using the first encryption key, first data; 
transmitting, from the first device to the at least one second device, the encrypted first data;
receiving, by the first device from the at least one second device, encrypted second data; 
decrypting, by the first device and using the second encryption key, the encrypted second data; 
providing, by the first device, the second data to a user of the first device; and
	updating the first encryption key and the second encryption key during the secure communication session.	
(Cancelled) 	
(Currently Amended) The method of claim 7, wherein the key derivation function comprises a hash-based key derivation function. 	
(Original) The method of claim 7, wherein deriving the second encryption key further comprises:	inputting the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function to derive the second encryption key. 
(Original) The method of claim 10, wherein the key derivation function comprises a hash-based key derivation function. 	
(Currently Amended) A system comprising: 
a first device comprising:
one or more first processors; 

transmit a request to initialize a secure communication session to a second device;
receive a transmission root key from the second device; 
derive a first encryption key by inputting the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function, wherein the first encryption key is configured to encrypt data transmitted by the first device; 
derive a second encryption key, wherein the second encryption key is configured to decrypt data received from the second device; 
encrypt, using the first encryption key, first data; 
transmit the encrypted first data to the second device;
receive encrypted second data from the second device; 
decrypt, using the second encryption key, the encrypted second data; 
provide the second data to a first user of the first device; and
	       update the first encryption key and the second encryption key during the secure communication session
the second device comprising:
one or more second processors; 
memory storing second instructions, that when executed by the one or more second processors, cause the second device to: 
	receive the request to initialize the secure communication session from the first device;
	generate a transmission root key;
	transmit the transmission root key to the first device;  
	derive the first encryption key; 

	encrypting the second data using the second encryption key; 
	transmit the encrypted second data to the first device;
	receive the encrypted first data; 
	decrypt the encrypted first data using the first encryption key; 
       provide the first data to a second user of the second device; and
update the first encryption key and the second encryption key during the secure communication session.
(Cancelled) 	
(Currently Amended) The system of claim 12, wherein the key derivation function comprises a hash-based key derivation function. 
(Original) The system of claim 12, wherein the first instructions cause the first device to:
input the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function to derive the second encryption key. 	
(Original) The system of claim 15, wherein the key derivation function comprises a hash-based key derivation function. 	
(Original) The system of claim 12, wherein the second instructions cause the second device to: 
input the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function to derive the first encryption key. 	
(Original) The system of claim 17, wherein the key derivation function comprises a hash-based key derivation function. 	
(Original) The system of claim 12, wherein the second instructions cause the second device to:

(Original) The system of claim 19, wherein the key derivation function comprises a hash-based key derivation function. 	
(New) The method of claim 1, wherein the encrypted first data comprises at least one of voice data, video data, or videoconference data. 
(New) The method of claim 7, wherein the encrypted first data comprises at least one of voice data, video data, or videoconference data. 
(New) The system of claim 12, wherein the encrypted first data comprises at least one of voice data, video data, or videoconference data. 

Reasons for Allowance
    The following is an examiner’s statement of reasons for allowance: The closest prior arts of record do not explicitly teach, “initializing, by a first device, a secure communication session with at least one second device; receiving, by the first device, a transmission root key from the at least one second device; deriving, by the first device, a first encryption key by inputting the transmission root key, a first seed value, a second seed value, and a third seed value into a key derivation function, wherein the first encryption key is configured to encrypt data transmitted by the first device.” As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
US 20110072264, McNulty teaches a user using a client computer registers with a server computer over a computer network by submitting a biometric scan of a body part of the 
US 20190020631, US 20190020632, US 20190020633, Leavy et al. teaches a method, system, and non-transitory computer readable medium are described for providing a sender a plurality of ephemeral keys such that a sender and receiver can exchange encrypted communications. Accordingly, a sender may retrieve information, such as a public key and a key identifier, for the first receiver from a local storage. The retrieved information may be used to generate a key-encrypting key that is used to generate a random communication encryption key. The random communication encryption key is used to encrypt a communication, while the key-encrypting key encrypts the random communication key. The encrypted communication and the encrypted random communication key are transmitted to the first receiver. Leavy does not teach the underlined limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190140832, Leavy et al. teaches a method, system, and non-transitory computer-readable medium for end-to-end encryption during a secure communication session. According to the present disclosure, a first device receives an invitation to a secure communication session. The invitation includes a token, which the first device transmits to the call initiating device. Next, the first device performs a three-way handshake with the call initiating device to negotiate a first encryption key and a second encryption key for the secure communication session. The first device encrypts first communication data using the first encryption key and transmits the encrypted first communication data to the call initiating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Mirza Israr Javed/Examiner, Art Unit 2437                                                                                                                                                                                                        

/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437